Citation Nr: 0528653	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  00-04-660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from May 8, 1984, to 
December 7, 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for varicose veins, 
allergies and muscle tension headaches.

In December 2003, the veteran claimed service connection for 
a dental disorder.  A Report of Contact dated in June 2004, 
shows that the VA service representative was unable to 
determine if the necessary steps had been taken to review the 
claim.  This claim is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The currently diagnosed migraine headaches and muscle 
tension headaches are not causally related to service or the 
service-connected temporomandibular joint (TMJ) disability.

2.  A disease of allergic etiology-other than service-
connected allergic sinusitis-was first manifested, if at 
all, after service.

3.  The veteran's varicose veins were first manifested during 
military service. 


CONCLUSIONS OF LAW

1.  Migraine headaches and muscle tension headaches were not 
incurred in or aggravated by military service and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).  

2.  Allergies were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

3.  The veteran's varicose veins were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim. 

A VCAA-compliant letter was sent to the appellant in April 
2003.  She was notified of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence she was expected to provide.  She was encouraged 
to submit evidence pertaining to each claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   In May 2004, the RO 
readjudicated the claim based on all the evidence, without 
"taint" from prior adjudications.  Therefore the Board 
finds no prejudice in the fact that the initial RO denial 
pre-dated VCAA-compliant notice.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service- connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran's statements describing her symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.


Entitlement to service connection for allergies

The service medical records do not show complaints, findings, 
or diagnoses regarding allergies.  

The veteran submitted a statement from her private physician 
dated in October 1997.  This statement relates that the 
veteran had severe allergies to mold, dust mites, and 
cockroach dust.  

An April 1998 private physician's report shows that allergy 
testing was performed.  It was noted that the veteran was 
allergic to a variety of allergens to include trichophyton 
rubrum, Candida, epidermophyton, pigweed, lamb's quarters, 
Virginia live oak, maple box elder, Melaleuca, Australian 
pine, log leaf pine, dust mite farinae, Bahia grass, dust 
mite pteronyssinus, cockroach dust, Timothy grass, and cats.  
It was also noted that spirometry revealed mild restriction.  

Pursuant to a Board Remand a VA examination was conducted in 
October 2002.  The examiner reported that the veteran had 
sinus problems that developed in service.  She concluded that 
the veteran had recurrent sinus problems with allergic 
sinusitis, which was likely as not related to her military 
experience.  In a November 1999 rating action, service 
connection was granted for allergic sinusitis.

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning the first element, 
evidence of current disability as provided by a medical 
diagnosis, the private medical records relate that she is 
allergic to a variety of allergens.  Other than her allergic 
sinusitis and accompanying upper respiratory symptoms, there 
is no current diagnosis of a disease of allergic etiology.  

In addition, there are problems with the second and third 
elements of Hickson.  Concerning the second element, evidence 
of incurrence or aggravation of a disease or injury in 
service, there is no showing of complaints, findings, or 
diagnoses concerning allergies.

Furthermore, the veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Hickson.  
The medical evidence of record does not include any competent 
medical statements or opinions that relate a disease of 
allergic etiology to military service.  While a VA physician 
has noted that her sinusitis was related to military service 
she did not indicate that any other disease of allergic 
etiology had its onset during service.  

The earliest evidence documenting allergies is in 1997, 
approximately 8 years after service discharge, when her 
private physician noted that she was allergic to mold, dust 
mites and cockroach dust.  This is significant in that there 
was an extended period of time between service discharge and 
the showing of allergies that the veteran claims are related 
to military service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  To attribute the 
veteran's onset of allergies to military service without 
objective medical evidence would require excessive 
speculation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for allergies.  

Entitlement to service connection for headaches

Service medical records show that in August 1985, the veteran 
reported that she had a cold with coughing and headaches.  
The diagnosis was probable bronchitis.  In May 1989, she 
complained of frequent headaches and frequent urination.  The 
diagnosis was urinary tract infection.  

A VA examination was conducted in November 1998.  The veteran 
reported that she had headaches that had increased in 
severity over the previous 2 years.  She also felt that she 
had two different types of headaches.  There were no 
abnormalities noted on the neurological examination.  The 
diagnoses were frontal headaches secondary to sinusitis and 
post-occipital headaches, muscle tension types.   

At the personal hearing held in January 2001, the veteran 
reported that she had daily headaches.  She stated that her 
headaches began in the last year of her military service and 
has continued since that time.  She was required to consume 
800 milligrams of Motrin for relief.  

A VA examination was conducted in October 2002.  The veteran 
reported her medical history and symptoms.  In providing a 
diagnosis, the examiner noted that the veteran had chronic 
frontal headaches, nonspecific.  She added that the headaches 
were not related to her military experience.  

At a hearing held in June 2005, the veteran claimed that her 
headache disability was secondary to her TMJ disability.  She 
conveyed that she had been examined by a neurologist who 
diagnosed migraine headaches.  She stated that her headache 
disability resulted from having her mouth open for seven 
hours during the orthodontic surgery to correct her TMJ 
disability.  

The veteran submitted an August 2005 private neurological 
examination report.  The diagnosis was probable migraine 
headaches without aura.  

As noted above, the first element of Hickson requires 
evidence of current disability as provided by a medical 
diagnosis.  The diagnoses regarding migraine headaches and 
muscle tension type headaches satisfy this requirement. 

Concerning the second element, evidence of inservice injury 
or disease, the veteran initially claimed that her current 
problems resulted from the inservice history of headaches.  
While the service medical records do not show treatment or 
diagnoses regarding either muscle tension headaches or 
migraine headaches, the record does show inservice complaints 
of headaches.  

Nevertheless, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
migraine or muscle tension headaches.  The veteran's problem 
with presenting a claim for service connection for these 
disorders arises with the third element of Hickson, which is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The only 
medical opinion of record indicates that her headaches are 
unrelated to military service.  

Moreover, there is no objective medical evidence of 
continuity of treatment for such headaches subsequent to 
service discharge.  In October 1998, the veteran stated that 
she self-medicated and did not seek professional medical care 
during this time period.  While the Board sympathizes, the 
earliest objective evidence documenting a diagnosis regarding 
tension headaches is in November 1998, approximately 9 years 
after service discharge.  Again, the Board finds that to 
attribute the veteran's onset of these headache disorders to 
military service without objective medical evidence would 
require excessive speculation.  

In the alternative, the veteran has claimed that her 
headaches are secondary to her service connected TMJ.  
However, the only evidence of record that suggests a causal 
relationship between the veteran's headaches and her service 
connected TMJ disability is the appellant's statements.  The 
Board finds that these statements are not competent evidence 
to establish the etiology of her headaches.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for headaches on 
either a direct or secondary basis.  

The Board notes that the veteran has a history of sinus 
headaches.  These are service-connected as part of her 
allergic sinusitis, which is rated 30 percent disabling on 
the basis, in part, of these headaches.  This decision denies 
service connection for non-sinus-related headaches (migraine 
or muscle tension headaches).





Entitlement to service connection for varicose veins

The April 1984 enlistment examination report does not reflect 
any findings related to varicose veins.  On May 16, 1984, the 
veteran reported right anterior tibial pain and bilateral 
varicose veins.  On examination, there were small 
varicosities noted on the legs.  The diagnoses included right 
tibial stress reaction, right gastrocnemius strain, and small 
varicose veins.  There were no other references to varicose 
veins.  The report of the September 1989 examination that was 
conducted prior to separation does not disclose findings 
related to varicose veins.  

A VA examination was conducted in November 1998.  The veteran 
reported her service and medical histories.  She stated that 
she originally noted varicose veins in her right extremity at 
the age of 16.  Examination revealed spider veins in the 
right lateral calf area behind the popliteal area and knees.  
The examiner indicated that these were not significant and 
were not causing any clinical symptoms.  The diagnosis was 
spider veins, bilateral lower extremities, no disability.  

At a hearing held in January 2001, the veteran reported her 
medical and service histories.  She disclosed that when she 
was 16 years old, a physician indicated that she had varicose 
veins of the right leg.  The veteran believed that her spider 
veins did not become a problem until she entered military 
service during training.  She added that the longer she 
stayed in service the more varicosities occurred.  

Pursuant to a Board Remand, a VA examination was conducted in 
October 2002.  In reporting the diagnostic assessment the 
examiner noted varicose veins.  She indicated that the 
varicose veins were not likely secondary to her military 
experience.  

At a hearing held before the undersigned Veterans Law Judge 
in June 2005, the veteran reported her medical history and 
current symptoms.  She stated that she had only one sliver of 
a spider vein before she entered service.  After entrance 
into service, however, her legs would swell and the 
varicosities became enlarged, especially with the wearing of 
tight military boots.  She felt that because of the strenuous 
work she had to perform during service, this aggravated her 
pre-existing varicose veins.    

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  If the government fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation. Wagner v. Principi, 310 
F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disorder is "noted" on entering service, 
section 1153 applies and the veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.  Id.

According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Here, the disability, if any, was not noted at 
entrance and the presumption of soundness and aggravation 
applies.  In this regard, post service medical records 
reflect that the veteran reported that she initially had 
varicose veins prior to entrance into service.  The Board 
notes that the veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  

In considering the evidence of record, although the veteran 
reported a previous history of varicose veins, the record 
does not clearly show the severity or extent of her previous 
varicose veins as there are no contemporaneous medical 
records that pertain to varicose veins.  Further, the 
inservice medical records do not refer to a previous history 
of varicose veins.  The Board concludes that the presumption 
of soundness at service entrance has not been rebutted 
because there is no clear and unmistakable evidence that 
demonstrates appellant's varicose veins existed prior to 
service.  That a veteran's history alone may be "clear and 
unmistakable" evidence sufficient to rebut the presumption of 
soundness is doubtful.  See Crowe v. Brown, 7 Vet. App. 238 
(1994); Paulson v. Brown, 7 Vet. App. 466 (1995).  The 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Even if a pre-existing disability was 
established-and it is not-the circumstances here would 
compel a finding of aggravation.  

Another critical question is whether the veteran has varicose 
veins and, if so, whether they are related to service.  Post 
service VA treatment records reflect diagnoses of varicose 
veins.  She has credibly testified to continuous varicose 
veins problems and self-treatment since service discharge.  
Accordingly, in light of the veteran's medical history, as 
well as her statements and testimony, the Board finds that 
service connection for varicose veins is warranted.




ORDER

Service connection for allergies is denied.

Service connection for migraine and muscle tension headaches 
is denied.

Service connection for varicose veins is granted.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


